    Case: 1:18-cv-06229 Document #: 54 Filed: 05/07/19 Page 1 of 2 PageID #:1484



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

THE CINCINNATI INSURANCE                       )
COMPANY and THE CINCINNATI                     )
INDEMNITY COMPANY,                             )
                Plaintiffs,                    )       No. 18 C 6229
v.                                             )
                                               )
KEITH MARINO, SUSAN MARINO,                    )       Judge Ronald A. Guzmán
ROBERT ZITELLA, and RICHARD                    )
PIETRANEK,                                     )
               Defendants.                     )


                          MEMORANDUM OPINION AND ORDER

       For the reasons stated below, the motion to dismiss [43] is denied.

                                           STATEMENT

        The Cincinnati Insurance Company and The Cincinnati Indemnity Company
(collectively, “Cincinnati Insurance”) filed the instant declaratory judgment suit to “resolve a
dispute regarding whether policies of insurance issued by Cincinnati Insurance and/or Cincinnati
Indemnity require them to defend or indemnify the Marinos in connection with an underlying
lawsuit.” (2d Am. Compl. (“SAC”), Dkt. # 37, ¶ 2.) Cincinnati Insurance alleges that “[o]n May
21, 2014, Robert Zitella and Richard Pietranek (collectively, the ‘Underlying Plaintiffs’) filed a
lawsuit [the ‘Underlying Lawsuit’] against the Marinos and other defendants,” alleging that they
were damaged when the Marinos failed to disclose pertinent information to the Underlying
Plaintiffs when they purchased the Marinos’ business. (Id. ¶¶ 12-13.) Cincinnati Insurance
seeks a declaration that the various policies they issued to the Marinos do not cover the injuries
alleged in the Underlying Lawsuit.

        While the Marinos move to dismiss the Second Amended Complaint, purportedly under
Federal Rule of Civil of Procedure 12(b)(6), the bases for their motion are elusive. The Marinos’
contention appears to be, in part, that the instant lawsuit should be dismissed because it fails to
mention that the Marinos made a claim with Cincinnati Insurance regarding purported “theft,
vandalism and other misconduct” by Zitella and Pietranek that occurred prior to the filing of the
Underlying Lawsuit. The Marinos provide no citations to authority for this assertion nor can the
Court discern a legal basis for their contention, so the Court rejects it. In a similar vein, the
Marinos argue that the instant lawsuit should be dismissed because Cincinnati Insurance does
not “acknowledge that pleadings directly relevant to their . . . claims . . . are currently pending . .
. in court[] outside [the instant lawsuit] . . . as Counterclaims and Third-Party Complaints . . . .”
(Defs.’ Mot. Dismiss, Dkt. # 43, ¶ 8.) Again, however, the Marinos provide no support for this
argument, and it is rejected.
    Case: 1:18-cv-06229 Document #: 54 Filed: 05/07/19 Page 2 of 2 PageID #:1485



        Ultimately, after some guidance by Cincinnati Insurance, it appears that the Marinos are
contending that Cincinnati Insurance is engaged in improper claim splitting. Generally, “a party
must bring in one action all legal theories arising out of the same transaction or series of
transactions.” Puget Bioventures, LLC v. Biomet Orthopedics LLC, No. 3:17-CV-502 JD, 2018
WL 2933733, at *2 (N.D. Ind. June 11, 2018). “‘[C]laim splitting’ . . . is barred by the doctrine
of res judicata.” Carr v. Tillery, 591 F.3d 909, 913–14 (7th Cir. 2010). From what the Court can
discern, the Marinos have filed a counterclaim and/or a third-party action in the Underlying
Lawsuit. In addition, there is mention of a “separate lawsuit filed by the Marinos.” (Pls.’ Resp.,
Dkt. # 47, at 3.) However, it does not appear that Cincinnati Insurance has filed any other
pleadings or lawsuits; thus, claim splitting would not preclude the instant suit. In any event, the
assertions regarding other pleadings and lawsuits are vague and, more importantly, not
mentioned within the four corners of the SAC. Therefore, it is not proper for the Court to
consider them in this procedural posture. Accordingly, the motion to dismiss the instant suit
based on claim splitting is denied at this time.

       Finally, to the extent the Marinos argue that the SAC should be dismissed because
Cincinnati Insurance did not attach the relevant portions of the policies to the SAC and
Cincinnati Insurance “ignore[s] the concepts of proximate cause and ensuing damages in
insurance coverage claims,” these assertions also fail as incorrect and irrelevant, respectively.

       For these reasons, the motion to dismiss [43] is denied.



Date: May 7, 2019                                     ______________________________
                                                            Ronald A. Guzmán
                                                            United States District Judge




                                                 2
